FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 10, 2021

                                            No. 04-19-00084-CR

                                           Gabriel MARTINEZ,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR7552
                              Honorable Ron Rangel, Judge Presiding


                                               ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On October 14, 2020, this court affirmed appellant Gabriel Martinez’s conviction for
murder.1 This court’s mandate issued on January 7, 2021 and has not been recalled. Martinez
subsequently filed a writ of habeas corpus seeking permission to file an out-of-time petition for
discretionary review in the Texas Court of Criminal Appeals. On September 15, 2021, the Court
of Criminal Appeals granted Martinez permission to file an out-of-time petition for discretionary
review. On October 12, 2021, Martinez filed a motion in this court requesting free copies of the
clerk’s record and reporter’s record to use in preparation of his petition for discretionary review.
An indigent defendant is not entitled to a free copy of the trial record for preparation of a petition
for discretionary review. See Ex parte Trainer, 181 S.W.3d 358, 359 (Tex. Crim. App. 2005).

       Furthermore, we have no jurisdiction to entertain a motion “requesting free copies of the
record long after [this] [c]ourt’s mandate has issued[.]” See Conner v. State, 588 S.W.3d 702,
704 (Tex. App.—Waco 2019, order). Because we do not have jurisdiction to rule on the motion,
Martinez’s motion requesting free copies of the clerk’s record and reporter’s record is
DISMISSED FOR LACK OF JURISDICTION.


1See Martinez v. State, No. 04-19-00084-CR, 2020 WL 6048780, at *3 (Tex. App.—San Antonio Oct. 14, 2020, no
pet.) (mem. op., not designated for publication), habeas corpus granted sub nom. Ex parte Martinez, No. WR-
93,029-01, 2021 WL 4186717, at *1 (Tex. Crim. App. Sept. 15, 2021) (per curiam) (not designated for publication).
                                                      FILE COPY

It is so ORDERED November 10, 2021.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT